Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-14 are  pending 
Claims 2-6 and 8-14 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 1 and 7 are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7)  and the the following species in their response dated 11/09/2021 is acknowledged.
Specie 1: Compound: Applicants elect the following compound 10 in their figure 3.
Upon further consideration, he specie election is expanded to include wherein Ra is Bisphosphonate.
  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 2-6 and 8-14  are withdrawn from consideration from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims.


Priority
	he application claims the benefit of Taiwan Patent Application No. 104104625, filed on February 11, 2015


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and  7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 Claims 1 and 7  are vague and indefinite because the claim as written is not clear and it is impossible to ascertain the metes and bounds of the limitations of the claims. First the variable Rf in the structure of formula I in the  claim is not defined as to what  Rf  encompasses.  It is further noted that Rb is defined to consists of a substituted group and an imaging moiety. The term substituted group is very vague and could include any and every  chemical group which are substituted and any and every imaging moiety. Absence of the clear definition of what these variables encompass, The f is interpreted as C and Rb is interpreted as Hydrogen or an acetyl group. Applicants are advised to correct this.

Claim Rejections - 35 USC § 112
New Grounds of rejection necessitated by the amendment filed on 04/26/2012
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7  are rejected under 35 U.S.C. 112, first paragraph, , because the specification, while being enabling for the specific compounds, Compound 1, 1-F, 2-F and compounds 1-11(  recited in the Instant Figures 1,2 and 3 respectively of instant drawings) and statin-bisphophonic acid in the method for treating low bone mineral density associated with osteopenia, osteoporosis, and other diseases, does not enable a person of ordinary skill in the art to utilize each and every compound encompassed by the compound of Formula I with the permutations and combinations of the variables Ra , Rb, and Rh as defined. Further the applicants have failed to define the variables encompassed by the variable Rf  and Rb clearly and this variables therefore now encompasses millions of different moieties including  heterocyclic moieties and huge structural elements.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:  
The rejected invention is drawn to a the method for treating low bone mineral density associated with osteopenia, osteoporosis, and other diseases comprising: administrating a composition comprising a 3,5-dihydroxypentanoic acid derivative according to Formula I to a mammal, with variables as defined in the claim.

    PNG
    media_image1.png
    145
    396
    media_image1.png
    Greyscale


Breadth of claims:  
The claims are drawn to method for treating low bone mineral density associated with osteopenia, osteoporosis, and other diseases comprising: administrating a 
Further as set forth in the 112, 2nd paragraph rejection above, applicants have not defined the substituents for Rf  and Rb for the formula recited in the claim an  as such the scope of the claims are further broadened. 
The instant claims are drawn to the treatment of treating low bone mineral density associated with osteopenia, osteoporosis, and other diseases with  the compound of structure shown in claim 1. The patient population claimed is significantly narrow but the treatment options as set forth in the claims are extremely broad where each and every compound of claim 1 would function to effectively be able to treat low bone mineral density. 

The State and Predictaility in the art,  and relative skill of those in the art:
“[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed 
Once a compound has been identified by ligand based and/or structure based drug design methods as potentially binding to the target molecule, it must be evaluated.  However, as discussed by Anderson (Chem and Biol 10:787-797, 2003), “it is important to consider that the ranking assigned by the scoring function is not always indicative of a true binding constant, since the model of the target:ligand interaction is inherently an approximation.  Usually, several molecules which scored well during the docking run are evaluated in further tests since even the top scoring molecule could fail in vitro assays… Finally, leads are brought into the wet lab for biochemical evaluation” (Page 794, Column 1).  By that point, as noted by Thiel (Nature Biotechnol 2:513-519, 2004), “libraries are small and hit rates are on the order of one in ten” (Page 517, Column 2).  This low level of predictability is not surprising considering that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   Indeed, modifying even a single atom in a compound can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound 
The skilled artisan would view the synthesis of every possible variation of the compounds encompassed by formula I and treating low bone mineral density associated with osteopenia, osteoporosis and other diseases as requiring much experimentation Jeon et al. (journal of periodontology, volume 79, issue 8, pages 1457-1464)  discloses  that “Simvastatin is a member of the statin family of 3-hydroxy-3-methyl-glutaryl coenzyme Areductase inhibitors, which are widely used as cholesterol-lowering drugs. Simvastatinpromotes bone formation in vitro and in vivo, associated with increased expression of BMP-2.In addition, simvastatin suppresses the synthesis of mevalonate, farnesyl pyrophosphate,and geranylgeranyl pyrophosphate,which, in turn, inhibits the formation and activity ofosteoclasts.Therefore, statins may increase bone mass by anabolic and anticatabolic(antiresorptive) mechanisms” page .1458, 2nd para). Guangyu et al. et al. (CN 101215297, English translation) discloses satin-biphosphonic acid conjugates for treatment of osteoporosis (See abstract). Hsieh et al (Organic Letters, 2014, 16, 4376-4379) discloses the activity of instantly claimed compounds I, I-F and 2F exhibit excellent bone targeting and formation activities (see page 4378, col.2, 1st paragraph.). However, with regards to the activity of thousands of compounds encompassed by the instant claims, the state of the art is very poor.  Accordingly, determination of the therapeutic utility of all the compounds encompassed by the formula 1 is highly unpredictable and requires undue amount of experimentation.   .

Amount of guidance/Existence of working examples:  

Absence of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP 2164.
The quantity of experimentation necessary 
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, one of skill in the art would not accept the assertion that a majority of the compounds encompassed by the claims would be effective in the method to treat low bone mineral density associated with osteopenia, osteoporosis and other diseases.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable assurance of success.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is  rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Guangyu et al. et al. (CN 101215297, English translation)
Guangyu et al. teaches a method for treating low bone mineral density associated with osteopenia, osteoporosis, and other diseases (claim 5, the statin-bisphosphonate conjugate application, wherein said calcium metabolic disease is osteoporosis.), comprising: administrating a composition comprising a 3,5-dihydroxypentanoic acid derivative according to Formula | to a mammal, wherein X is nitrogen, R is hydrogen, Ra is (a9) bisphosponate, Rb is hydrogen, the bond between Rf and Rh is a single bond, .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7   are rejected under 35 U.S.C. 103(a) as being unpatentable over by Guangyu et al. et al. (CN 101215297, English translation)
Guangyu et al. teaches a method for treating low bone mineral density associated with osteopenia, osteoporosis, and other diseases (claim 5, the statin-bisphosphonate conjugate application, wherein said calcium metabolic disease is osteoporosis.), comprising: administrating a composition comprising a 3,5-dihydroxypentanoic acid derivative according to Formula | to a mammal, wherein X is nitrogen, R is hydrogen, Ra is (a9) bisphosponate, Rb is hydrogen, the bond between Rf and Rh is a single bond, Rh is a compound represented by formula (B) (claim 1, a statin-bisphosphonate conjugate Formula A, wherein n = 0). Regarding claim 8, Guangyu et al. teaches a derivative compound of 3 ,9-dihydroxypentanoic acid having a structure according to Formula |, wherein X is nitrogen, R is hydrogen, Ra is (a9) bisphosponate, Rb is hydrogen, the bond between Rf and Rh is a single bond, Rh is a compound represented by formula (B) (claim 1, a statin-bisphosphonate conjugate Formula A, wherein n = 0).

However,  since Guangyu et al. teaches that the statin-bisphosphonate conjugate can be applied to treat osteoporosis (Claim 5) and other disorders ([0018-0019]), one of ordinary skill in the art would be motivated to formulate the compound into a pharmaceutical composition or food composition , as commonly practiced in clinical medicine and as such claim 7 is prima facia obvious to a person  of ordinary skill in the art 

Conclusion
Claims 1  and 7 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629